PER CURIAM.
Defendant appeals from a final judgment of the circuit court entered pursuant to a jury verdict of $3,500 compensatory damages and $11,500 punitive damages.
Inasmuch as the defendant was a municipality, upon the authority of Fisher v. City of Miami, Fla.App.1964, 160 So.2d 57, the award of punitive damages was improper and we must reverse that portion of the judgment.
We find no error in regard to the remainder of the judgment appealed and affirm.
Accordingly the judgment appealed is affirmed in part and reversed in part
Affirmed in part, reversed in part.